PER CURIAM.
Roderick Nixon appeals his revocation of probation and sentence. We affirm the revocation of probation, but reverse the sentence and remand to the trial court.
At sentencing, the trial court pronounced in open court that Nixon would receive credit for 368 days for time served. However, the written sentencing order only reflects 251 days time served. Therefore, we remand to the trial court so that the written sentencing order will conform to the oral pronouncement. Williamson v. State, 569 So.2d 1368 (Fla. 4th DCA 1990).
In addition, the sentencing guidelines provided for a 3-V2 to 4-½ year recommended sentencing range. The trial court, however, sentenced Nixon to five years imprisonment without a written reason for departure. This too was error. Therefore, we also remand so that the trial court can impose a sentence that is within the sentencing guidelines. Pope v. State, 561 So.2d 554 (Fla.1990).
REVERSED AND REMANDED WITH INSTRUCTIONS.
GUNTHER and FARMER, JJ., and DOWNEY, JAMES C., Senior Judge, concur.